DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Notice to Applicant
2	This communication is in response to the communication filed 3/17/2020.  Claims 1-20 are currently pending.

Claim Rejections - 35 USC § 101
3.	35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

3.1.	Claims 1-20 are rejected under 35 U.S.C. § 101 because while the claims (1) are to a statutory category (i.e., process, machine, manufacture or composition of matter, the claims (2A1) recite an abstract idea (i.e., a law of nature, a natural phenomenon); (2A2) do not recite additional elements that integrate the abstract idea into a practical application; and (2B) are not directed to significantly more than the abstract idea itself.
	In regards to (1), claims 1-20 are to a statutory category. For example, independent claim 1, and similarly independent claims 14, are directed, in part, to a system and method (i.e., statutory categories including a process, machine, manufacture or composition of matter) for assessing a cardiac arrhythmia risk of a patient comprising

CLAIM 1:
an arrhythmia predictor circuit configured to:

receive physiologic information sensed from the patient; and 

determine a risk of the patient developing atrial tachyarrhythmia using the received physiologic information.

CLAIM 14:
receiving physiologic information sensed from the patient; and

determining a risk of the patient developing atrial tachyarrhythmia using the received physiologic information.

*The limitations in bold cannot be reasonably and practically performed in the human mind and/or with pen and paper and are considered additional elements that are further analyzed below in subsequent steps of the 101 analysis.

In regards to (2A1), claims 1-20 recite and are directed to an abstract idea.  More specifically, independent claims 1 and 14 include one or more limitations that correspond to an abstract idea including mathematical concepts, mental processes and/or certain methods of organizing human activity. For example, the claims are directed to assessing a cardiac arrhythmia risk of a patient by receiving patient physiological information and determining a risk of the patient developing atrial tachyarrhythmia which involves human interactions and thus, is a certain method of organizing human activity which encompasses both certain activity of a single person, certain activity that involves multiple people, and certain activity between a person and a computer. Furthermore, independent claim 1, and similarly independent claim 14, recites “determining a risk of the patient developing atrial tachyarrhytmia…” which can be a mental process because these limitations can be reasonably and practically performed in the human mind and/or with pen and paper using observation, evaluation, judgment and/or opinion. The dependent claims include all of the limitations of their respective independent claims and thus are directed to the same abstract idea identified for independent claims 1 and 14 but further describe the elements and/or recite field of use limitations. Therefore, the dependent claims are also directed to an abstract idea for similar reasons given above.
In regards to (2A2), the claims do not recite additional elements that integrate the abstract idea into a practical application. The claims additional elements (i.e., identified above) do not integrate the abstract idea into a practical application because the additional elements merely add insignificant extra-solution activity to the abstract idea; merely link the use of the judicial exception to a particular technological environment or field of use; and/or simply append technologies and functions, specified at a high level of generality, to the abstract idea (i.e., the additional elements do not amount to more than a recitation of the words “apply it” (or an equivalent) or are more than mere instructions to implement an abstract idea or other exception on a computer). For example, the additional elements do not recite improvements to the functioning of a computer, or to any other technology or technical field—the additional elements merely recite general purpose computer technology; the additional elements do not recite applying or using a judicial exception to effect a particular treatment or prophylaxis for disease or medical condition—there is no actual administration of a particular treatment; the additional elements do not recite applying the judicial exception with, or by use of, a particular machine—the additional elements merely recite general purpose computer technology; the additional elements do not recite limitations effecting a transformation or reduction of a particular article to a different state or thing—the additional elements do not recite transformation such as a rubber mold process; the additional elements do not recite applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment—the additional elements merely leverage general purpose computer technology to link the abstract idea to a technological environment.
In regards to (2B), the claims, individually, as a whole and in combination with one another, do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements or combination of elements in the claims, other than the abstract idea per se, amount to no more than a recitation of (A) a generic computer structure(s) that serves to perform computer functions that serve to merely link the abstract idea to a particular technological environment (i.e., computers); and/or (B) functions that are well-understood, routine, and conventional activities previously known to the pertinent industry. For example, the claims recite a medical-device system, an arrhythmia predictor circuit, an output circuit, and a therapy circuit which are merely well-known general purpose computers, components and/or technologies that receive, transmit, store, display, generate and otherwise process information which are akin to functions that courts consider well-understood, routine, and conventional activities previously known to the pertinent industry, such as, performing repetitive calculations; receiving or transmitting data over a network; electronic recordkeeping; retrieving and storing information in memory; and sorting information (See, for example, MPEP § 2106). Moreover, paragraphs [0046]-[0060] of applicant's specification (US 2020/0297230) recites that the system/method is implemented using a standard personal computer or a mobile device, etc. which are well-known general purpose or generic-type computers. 
More specifically, the use of generic computer components at a high level of generality to process information through an unspecified predictor circuit/computer does not impose any meaningful limit on the computer implementation of the abstract idea. Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation.
Therefore, the claims are not patent-eligible under 35 U.S.C. § 101.

Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


4.1.	Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Ghanem et al. (US 2011/0301479), in view of Thakur et al. (US 2015/0342466).

CLAIM 1
Ghanem teaches a medical-device system for assessing a cardiac arrhythmia risk of a patient (Ghanem: abstract), the system comprising:
an arrhythmia predictor (Ghanem: abstract; ¶¶ [0006]-[0010]; FIGS. 1-15) configured to:
receive physiologic information sensed from the patient (Ghanem: abstract; ¶¶ [0006]-[0010]; FIGS. 1-15); and
determine a risk of the patient developing atrial tachyarrhythmia using the received physiologic information (Ghanem: abstract; ¶¶ [0006]-[0010]; FIGS. 1-15).

Ghanem does not appear to explicitly teach the following:
circuit.

Thakur, however, teaches the following:
circuit (Thakur: abstract; ¶¶ [0006]-[0013]; FIGS. 1-9).

It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to include the system and method for assessing a likelihood of a patient to experience a future cardiac arrhythmia using dynamic changes in a biological parameter, as taught by Ghanem, with the system and method for detecting atrial tachyarrhythmia using hemodynamic sensors and predictor circuits, as taught by Thakur, with the motivation of improving detection of an atrial tachyarrhythmia (Thakur: ¶¶ [0006]-[0012]).

CLAIM 2
Ghanem teaches the system of claim 1, wherein the physiologic information does not include electrocardiograph or electrogram information (Ghanem: abstract; ¶¶ [0127]-[1028]; FIGS. 1-15).

CLAIM 3
Ghanem teaches the system of claim 1, wherein the determining the risk of the patient developing atrial tachyarrhythmia does not include using a history of atrial tachyarrhythmias in that patient (Ghanem: abstract; ¶¶ [0056], [0096]; FIGS. 1-15).

CLAIM 4
Ghanem teaches the system of claim 1, wherein the arrhythmia predictor circuit is configured to generate a trend of the physiologic information, and to predict future atrial tachyarrhythmia using the trend when the patient is free of present atrial tachyarrhythmia (Ghanem: abstract; ¶¶ [0007], [0109], [0125]; FIGS. 1-15).

CLAIM 5
Ghanem teaches the system of claim 1, wherein the arrhythmia predictor circuit is configured to generate the indication of arrhythmia risk if a signal metric of the receive physiologic information exceeds a threshold or falls within a value range (Ghanem: abstract; ¶¶ [0006]-[0008]; FIGS. 1-15).

CLAIM 6
Ghanem does not appear to explicitly teach the system of claim 1, wherein the received physiologic information includes heart sounds (HS) information.
Thakur, however, teaches wherein the received physiologic information includes heart sounds (HS) information (Thakur: abstract; ¶¶ [0009]-[0010], [0025]; FIGS. 1-9).
The motivation to include the teachings of Thakur with the teachings of Ghanem is the same as that of claim 1 above and is incorporated herein.

CLAIM 7
Ghanem does not appear to explicitly teach the system of claim 6, wherein the arrhythmia predictor circuit is configured to generate from the receive physiologic information one or more of: a first (S1) heart sound intensity; a third (S3) heart sound intensity; or a normalized S3 intensity with respect to S1 intensity.
Thakur, however, teaches wherein the arrhythmia predictor circuit is configured to generate from the receive physiologic information one or more of: a first (S1) heart sound intensity; a third (S3) heart sound intensity; or a normalized S3 intensity with respect to S1 intensity (Thakur: abstract; ¶¶ [0056]-[0061]; FIGS. 1-9).
The motivation to include the teachings of Thakur with the teachings of Ghanem is the same as that of claim 1 above and is incorporated herein.

CLAIM 8
Ghanem does not appear to explicitly teach the system of claim 1, wherein the received physiologic information includes thoracic impedance information or respiration information.
Thakur, however, teaches wherein the received physiologic information includes thoracic impedance information or respiration information (Thakur: abstract; ¶¶ [0009], [0029], [0043], [0076]; FIGS. 1-9).
The motivation to include the teachings of Thakur with the teachings of Ghanem is the same as that of claim 1 above and is incorporated herein.

CLAIM 9
Ghanem teaches the system of claim 1, wherein the arrhythmia predictor circuit is configured to generate two or more signal metrics using the received physiologic information, and to generate the indication of arrhythmia risk using a combination of the generated two or more signal metrics (Ghanem: abstract; ¶¶ [0103]-[0104]; FIGS. 1-15).

CLAIM 10
Ghanem teaches the system of claim 1, comprising an output circuit configured to present the arrhythmia risk indication to a user, or to generate an alert according to the arrhythmia risk indication (Ghanem: abstract; ¶¶ [0081]; FIGS. 1-15).

CLAIM 11
Ghanem teaches the system of claim 1, comprising a therapy circuit configured to generate or adjust a therapy according to the arrhythmia risk indication (Ghanem: abstract; ¶¶ [0118]-[0123]; FIGS. 1-15).

CLAIM 12
Ghanem teaches the system of claim 1, wherein the arrhythmia predictor circuit is configured to generate the indication of arrhythmia risk in the absence of atrial tachyarrhythmia further using patient demographic information or patient medical history information (Ghanem: abstract; ¶¶ [0056], [0096]; FIGS. 1-15).

CLAIM 13
Ghanem teaches the system of claim 1, wherein the arrhythmia predictor circuit is configured to, in response to the generated arrhythmia risk indication satisfying a condition, update the received physiologic information or tune an arrhythmia risk stratification parameter (Ghanem: abstract; ¶¶ [0054]-[0058]; FIGS. 1-15).

CLAIMS 14-20
Claims 14-20 repeat substantially the same limitations as those in claims 1-13. As such, claims 14-20 are rejected for substantially the same reasons given for claims 1-13 and are incorporated herein.

Relevant Non-Cited Prior Art
5.	The following discovered prior art was not cited in this rejection but may be relevant: 
Ghanem et al. (US 2011/0137193) – Continuous Monitoring of Risk Burden For Sudden Cardiac Death Risk Stratification
Ziegler (US 2011/0106200) – Stroke Risk Monitoring System Including Implantable Medical Device
Schneider et al. (US 2009/0177102) – System, Method and Device For Predicting Sudden Cardiac Death Risk

Conclusion
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL TOMASZEWSKI whose telephone number is (313)446-4863. The examiner can normally be reached M-F 5:30 am - 2:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victoria Augustine can be reached on (313)446-4858. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MICHAEL TOMASZEWSKI/Primary Examiner, Art Unit 3686